               Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
LISA PIO                                :
2722 Ash St.                            :
Philadelphia, PA 19137                  :    CIVIL ACTION
                                        :
               Plaintiff,               :    No. ______________
                                        :
       v.                               :
                                        :
THE LAW OFFICES OF                      :
JOEL J. KOFSKY, P.C.                    :    JURY TRIAL DEMANDED
1500 JFK Blvd., Suite 550               :
Philadelphia, PA 19102                  :
                                        :
               Defendant.               :
____________________________________:

                                      CIVIL ACTION COMPLAINT

          Plaintiff, by and through her undersigned counsel, hereby avers as follows:

                                              INTRODUCTION

          1.       This action has been initiated by Lisa Pio (hereinafter referred to as “Plaintiff,”

unless indicated otherwise) against The Law Offices of Joel J. Kofsky, P.C. (hereinafter referred

to as “Defendant” unless indicated otherwise) for violations of the Americans with Disabilities

Act ("ADA" -42 USC §§ 12101 et. seq.) and the Pennsylvania Human Relations Act (“PHRA”).1

As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth

herein.




1
 Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance
of same because of the date of issuance of her federal right-to-sue letter under the ADA. Plaintiff’s PHRA claims
however will mirror identically her federal claims under the ADA.
             Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 2 of 10




                                   JURISDICTION AND VENUE

        2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States.

        3.       This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district, and in addition, Defendant is deemed to reside where it is subject to

personal jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein under the ADA and has properly exhausted her

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.

                                               PARTIES

         6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         7.      Plaintiff is an adult individual, with an address as set forth in the caption.

         8.      Defendant is a law firm located at the above-captioned address, primarily

practicing in personal injury law.




                                                    2
                Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 3 of 10




           9.       At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                               FACTUAL BACKGROUND

           10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

           11.      Plaintiff was hired to work for Defendant in or about the beginning of October,

2019 as a paralegal.

           12.      Throughout her employment with Defendant, Plaintiff was generally supervised

by Office Manager, Colleen Russo (“Russo”).

           13.      Even though Plaintiff was primarily supervised by Russo during the course of her

employment with Defendant, Owner and Attorney Joel Kofsky also had indirect supervision over

Plaintiff as well.

           14.      In March of 2019, prior to her employment with Defendant, Plaintiff was

diagnosed with kidney cancer and underwent surgery to have a cancerous mass removed from

her kidney.2

           15.      Despite her aforesaid health condition, Plaintiff remained a dedicated and hard-

working employee who was not subject to any written discipline during her tenure with

Defendant (for performance reasons or otherwise).

           16.      On or about October 29, 2019, Plaintiff disclosed her aforesaid health condition to

Russo in writing, explaining that she had a large cancerous mass removed from her kidney in




2
    Plaintiff also had half of her kidney removed during this procedure.



                                                            3
          Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 4 of 10




March and that because she was not covered by health insurance; she was unable to take

medication for her health condition.

        17.      Plaintiff further informed Russo in writing on October 29, 2019 that because she

was unable to take medication for her health condition, she sometimes felt ill – but would

continue to work through it.

        18.      On or about November 4, 2019 (only four business days after disclosing her

health condition to Defendant’s management), Plaintiff was informed by Russo that she was

being terminated from her employment with Defendant.

        19.      Plaintiff’s termination was extremely abrupt and she was not provided with a

reason as to why she was being involuntarily separated from her employment.

        20.      In Defendant’s position statement submitted to the EEOC in response to

Plaintiff’s complaint of discrimination, Defendant claims that Plaintiff was terminated for a

variety of reasons, including but not limited to poor performance and inappropriate behavior

(including making comments to multiple staff members that made them feel uncomfortable).

        21.      It is clear that Defendant’s reasons for terminating Plaintiff are completely

pretextual as (1) she was never disciplined for any of the reasons that Defendant claims she was

terminated for during her employment with Defendant; and (2) she was terminated only 4

business days after apprising Defendant’s management of her aforesaid health condition.

                                       First Cause of Action
              Violations of the Americans with Disabilities Act, as amended ("ADA")
                      (Actual/Perceived/Record of Disability Discrimination)

        22.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                   4
          Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 5 of 10




        23.     Plaintiff suffered from qualifying health conditions under the ADA which caused

her to become ill and depressed and limited her ability to sleep (among other daily life activities).

        24.     Plaintiff was terminated from her employment with Defendant on or about

November 4, 2019, only four business days after apprising Defendant’s management of her

aforesaid medical conditions.

        25.     Plaintiff believes and therefore avers that she was terminated from her

employment with Defendant because of her known, perceived, and/or record of disabilities.

        26.     These actions aforesaid constitute violations of the ADA.

                                            Count II
              Violations of the Pennsylvania Wage and Collection Law (“PWCL”)
                    (Non-payment of full wages / Unlawful Wage Retention)

        27.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        28.     At the time of her hire, Plaintiff was offered employment with Defendant as a

paralegal, earning $19.00 per hour.

        29.     Under the Pennsylvania Wage Payment a Collection Law (“WPCL”), Plaintiff

was contractually due $19.00 per hour for every hour that she performed work for Defendant.

        30.     However, during the entire month that Plaintiff was employed with Defendant,

she was never paid the hourly rate that she was promised and no one ever informed Plaintiff that

her rate of pay was being reduced.

        31.     It was not until after Plaintiff was terminated on November 4, 2020 that she

reviewed her paychecks and realized that she was being paid substantially less than she was

guaranteed by Defendant when she began her employment.




                                                  5
           Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 6 of 10




        32.      In fact, Plaintiff was only paid an hourly rate of 14.58 per hour (or a salary of

$1166.89 bi-weekly).

        33.      Furthermore, while Plaintiff worked 40 hours per week, her paychecks did not

reflect this. Instead, her first two paychecks only provided the “salary” that Plaintiff was paid

rather than the amount of hours she worked or her hourly rate.

        34.      Plaintiff continued to be paid by the method described in Paragraph 33 until her

last paycheck, at which point in time, Defendant changed her pay rate to $17.31 per hour for 5

hours of work (a completely different hourly rate than what she was being paid previously – but

still less than her promised hourly rate of $19.00 per hour, discussed supra).

        35.      Defendant’s failure to pay Plaintiff the hourly rate that she was promised at the

time of her hire is a violation of the WPCL3

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.       Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant’s illegal actions, including but not limited to back pay, front pay, salary, pay

increases, bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

        B.       Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish




3
 Oberneder v. Link Comput. Corp., 548 Pa. 201, 206, 696 A.2d 148, 151 (1997)(“The Wage Payment and
Collection Law provides employees a statutory remedy to recover wages and other benefits that are contractually
due to them.”)




                                                      6
          Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 7 of 10




Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;

       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.




                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                             By:
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: April 21, 2020




                                                 7
                        Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 8 of 10




                            ===================iáë~=máç

====================================qÜÉ=i~ï=lÑÑáÅÉë=çÑ=gçÉä=gK=hçÑëâóI=mK`K




                     QLONLOMOM
                              Case 2:20-cv-01971-JMY
                                                 UNITEDDocument   1 Filed
                                                       STATES DISTRICT    04/21/20 Page 9 of 10
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       OTOO=^ëÜ=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNPT
Address of Plaintiff: ______________________________________________________________________________________________

                       NRMM=gch=_äîÇKI=pìáíÉ=RRMI=mÜáä~ÇÉäéÜá~I=m^=NVNMO
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           QLONLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           QLONLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:20-cv-01971-JMY Document 1 Filed 04/21/20 Page 10 of 10
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    mflI=ifp^                                                                                              qeb=i^t=lccf`bp=lc=glbi=gK=hlcphvI=mK`K

    (b) County of Residence of First Listed Plaintiff                 mÜáä~ÇÉäéÜá~                           County of Residence of First Listed Defendant                 mÜáä~ÇÉäéÜá~
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                     f
                                                                                                        (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                    PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                     Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                 ’ 4 Diversity                                               Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                   Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                           FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                      PERSONAL INJURY                   PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’ 310 Airplane                    ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’ 315 Airplane Product                  Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument               Liability                  ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’ 320 Assault, Libel &                  Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment           Slander                          Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’ 330 Federal Employers’                Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted               Liability                  ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’ 340 Marine                            Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’ 345 Marine Product                    Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment             Liability                   PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’ 350 Motor Vehicle               ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’ 355 Motor Vehicle               ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                     Product Liability           ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’ 360 Other Personal                    Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                          Injury                      ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’ 362 Personal Injury -                 Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                           Medical Malpractice                                             Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                   PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒ 440 Other Civil Rights            Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒ 441 Voting                      ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒ 442 Employment                  ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒ 443 Housing/                          Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability             Accommodations              ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒ 445 Amer. w/Disabilities -
                                     u                                 ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                           Employment                    Other:                    ❒ 462 Naturalization Application
                                     ❒ 446 Amer. w/Disabilities -      ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                           Other                       ❒ 550 Civil Rights                Actions
                                     ❒ 448 Education                   ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from          ❒ 4 Reinstated or        ’     5 Transferred from     ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court            Reopened                     Another District            Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=íÜÉ=^a^=~åÇ=íÜÉ=m^=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒                         CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            QLONLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                Save As...                                                                                                                   Reset
